DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Gorobets discloses A modification-frequency-based tiered data storage garbage collection system (e.g., a hierarchical storage system 210, para 0039 Fig. 1A-1C; garbage collection, 0027), comprising:
at least one first processor (e.g., controller 102, Fig. 2B, 0047); and 
a first non-transitorv memory that is coupled to the at least one first processor and that includes first instructions that, when executed bv the at least one first processor, cause the at least one first processor to provide (e.g., The RAM 116 in the NVM system 100, whether outside the controller 102, 
inside the controller or present both outside and inside the controller 102, may contain a number of items, including a copy of one or more pieces of the logical-to-physical mapping tables for the NVM system 100, para 0043);
at least one second processor (e.g., storage controller 202, para 0038 Fig. 1B); and 
a second non-transitorv memory that is coupled to the at least one second processor and that includes second instructions that, when executed bv the at least one second processor, cause the 

a host engine (e.g., Host systems 212, para 0039 Fig. 1A-1C); and 
a storage device that includes: a plurality of storage subsystems (e.g., Hierarchical storage system 210, a plurality of storage controllers 202, each of which controls a respective storage system 204, para 0039, Fig. 1C); and
a data storage and garbage collection engine that is coupled to the host engine and the plurality of storage subsystems, wherein the data storage and garbage collection engine is configured to (e.g., Controller 102 includes a front end module 108 that interfaces with a host, a back end module 110 that interfaces with the one or more non-volatile memory die 104, and various other modules that perform functions, para 0040 Fig. 2A; sorting function 602 that may be part of the sub-drive data routing module 112, para 0053; garbage collection, 0027):

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
receive, from the host engine, first data that is not associated with a Logical Block Address (LBA) in a Logical Block Address/Physical Allocation Address (LBA/PAA) table; 
store, based on first data that is associated with a first data modification frequency range, the first data in first data storage element that is provided by one of the plurality of storage subsystems and that is grouped in a first superblock that is associated with the first data modification frequency range, wherein the storage of the first data provides first stored data; 
modify, following the storage of the first stored data, the first stored data to provide first modified data in the first data storage element; 
receive, from the host engine, second modified data that provides a modification to the first modified data that is stored in the first data storage element; 

determine a first frequency of modification of the first modified data that identifies a number of times the first modified data has been modified 
over athe at least two different time periods and that falls within a second data modification frequency range that is different than the first data modification frequency range; and
write, based on the first frequency of modification of the first modified data and in response to determining that the first modified data has been modified over the at least two time periods,
the second modified data to a second data storage element that is provided by one of the plurality of storage subsystems and that is grouped in a second superblock that is different than the first 
superblock and that is associated with the second data modification frequency range 


Dependent Claims 2-6 are allowable based on dependency from base claim 1.

Claim 7 is allowable for reasons similar to claim 1 above.
Dependent Claims 8-13 are allowable based on dependency from base claim 7.
Claim 14 is allowable for reasons similar to claim 1 above.
Dependent Claims 15-20 are allowable based on dependency from base claim 14.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GAUTAM SAIN/Primary Examiner, Art Unit 2135